DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1 and 18 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has amended Claims 1 and 18 to add the limitation of at least one side face which comprises at least one first cavity “which is at least partially arranged between a first side plate and a second side plate of a cavity module...”. 
	1) Applicant argues that with respect to claim 2 and its dependencies  the Office applies Boucherie (US 2001/0033875) for teaching a “cavity module.” The Office asserts that the mold insert- 24 corresponds to Applicant’s claimed cavity module . However, it does not disclose a "first cavity [that] is at least partially arranged between a first side plate and a second side plate of the mold insert (i.e., the alleged cavity module), as recited in claim 2 (Applicant Arguments/ Remarks  dated June 30, 2022 p. 13).  
	Examiner states that as necessitated by amendment new grounds of rejection under § 103 are provided by Boucherie (US 2011/0117233)  that the cavity module corresponds to a holder forming an insert  - paragraph [0026] a holder forming an insert – 20 and 22, respectively. See Claim 1 below for further details.

 2)  Applicant argues that in respect to Claim 15 as amended, that the bristle carriers of  Ebner (US. 2010/0117440) are not a “cavity module” as they are not insertable into a rotatable mold block (Applicant Arguments/ Remarks  dated June 30, 2022 p. 14).  
	Examiner maintains that the cartridges – 9 as defined as the cavity modules because it is inserted between the two mold halves – 20a b  and is such a way that the bundle ends of the injection molded articles project into mold cavities (Fig. 4 paragraph [0036]).
	New grounds of rejection are necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 10, 12-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armbruster (CH 705 721 A2 with English machine translation) in view of Gruber (US 2009/0243148) and further in view of Boucherie (US 2011/0117233).
Regarding Claim 1, Armbruster discloses an injection molding device for the production of multi component injection molded products (paragraph [0001]), comprising: 
an injection mold with a middle mold part arranged in a first direction between a first outer mold part and a second outer mold part (Fig. 3 paragraphs [0010] [0020]l. 93-94… first mold half – 3  second mold half – 4 ….The middle part and the second mold half are arranged to be linearly displaceable relative to the first mold half in a first direction…), 
wherein the first outer mold part and the second outer mold part are arranged to be linearly movable with respect to the middle mold part in the first direction (paragraph [0010]  ll 93-94 middle part and second mold half are arranged to be linearly displaceable relative to the first mold half in a first direction along a linear guide)
between an open position and a closed position of the injection mold (paragraph [0014] l. 174-175…These are linearly displaceable relative to the central part in a longitudinal direction of the injection molding device perpendicular to the axis of rotation of the central part…) (paragraph [0010] l. 98-100…opening and closing device mold half moved twice as far as center par central part between first and second mold half…),
 wherein the middle mold part is arranged to be turnable about a rotation axis (paragraph [0010] l. 90…central part rotatable about an axis…) and comprises at least one side face which comprises at least one first cavity suitable to temporarily receive a first component (paragraph [0010] l. 100-101…middle part has four identical core sides comprising at least two types cavity halves A and B…) 
wherein the first cavity at least in the closed position of the injection mold communicates with a first cavity half of a second cavity (paragraph [0010] l. 101-103 halves A and the second cavity halves B are arranged in a specific relationship or in a specific pattern to one another), and 
wherein the first and/or the second outer mold part comprises a second cavity half of the second cavity, which in a closed position of the injection mold interacts with the first cavity half to form the second cavity (Fig. 3 paragraphs [0011] [0020] first cavity halves – 9 first side surface – 8 central part – 2 first mold half – 3 third cavity halves – 11)  suitable to receive a liquefied first plastic material to form a second component interconnected to the first component of the multi-component injection molded product (paragraph [0012] l. 145-147, l.149-150…In this position, the first parts A are operatively connected to the second parts B…).

However, while Armbruster discloses at least one side face comprising at least one first cavity suitable to temporarily receive a first component, 
it does not disclose that this at least one first cavity is suitable to temporarily receive an external first component from outside the middle mold part at an angle of 90° with respect to the side faces under production, as the two components are injection molded independent of each other in separate cavities next to each other (see Fig. 2).
Gruber discloses a method for producing a coated composite component using a clamping unit (Fig 1a clamping unit – 10) with a central cubic turning plate having two opposite mold halves and additional mold halves attached to the sides of the turning plate (Fig.1a paragraph [0031] cubic turning plate – 16 opposite mold halves – 18, 19, 21, 22). In an alternate embodiment two platens – one fixed (12) and one movable (14) – are in a linear arrangement with the central cubic turning plate – rotatable and axially movable (see Figs. 1a – 1e).  In this system, at least one first cavity is suitable to temporarily receive an external first component (Fig. 1b after the plasticizing and injection unit – 28 has docked with the mold …a thermoplastic preform is produced) from outside the middle mold part at an angle of 90° with respect to the side faces under production  (Fig. 1a paragraph [0041] turning plate – 16  is first rotated counterclockwise by 90° in order to move the completed composite part 23’ out of the range of the clamping unit to facilitate removal from the cavity of mold half – 19 [where side faces are under production in mold]), the clamping unit is opened again with removal of the completed composite part (Fig. 1a paragraph [0043] clamping unit – 10 mold halves – 17 and 18 after which the turning plate is further rotated by 90°).
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the apparatus Armbruster and introduce the system of Gruber into the molding apparatus because Gruber discloses spraying polyurethane material on the mold halves (“first component”) at the same time the other mold halves are being utilized to form the pre-mold. Once the polyurethane material is sprayed and the mold rotates the preforms can be pressed onto the polyurethane material. The advantage is that the polyurethane then forms a skin to produce a desired surface structure or haptics. [0002-3].
One with ordinary skill in the art would be motivated to consider this system for the device of Armbruster since while one material is being applied onto cavity surfaces of the mold halves, at the same time, the material for preform components is introduced and curing. In this way, two respective products can be produced with this device in the same cycle (Gruber, paragraph [0055]).
However, neither Armbruster or Gruber disclose that the at least one first cavity is at partially arranged between a first side plate and a second side plate of a cavity module.
Boucherie teaches an injection molding tool with a stationary center mold block and a pair of outer mold blocks with the center mold block having two parallel opposed molding faces joined by two parallel opposed side faces extending perpendicular to the molding faces (Fig. 1 abs paragraph [0026] center mold block – 10 two outer mold blocks – 12, 14... Two opposed peripheral faces of the center block are molding faces – 10a). Each molding face or side face comprises at least one first cavity which is at least partially arranged (Fig. 1 paragraph [0026]  partial cavities are recessed in the cavity plates and the inserts...) between a first side plate and a second side plate(first set of similar cavity plates – 16a, 16b and a second set of similar cavity plates – 18a, 18b ...being rectangular in shape and located sides by side.)  of a cavity module (Fig. 1 paragraph [0026] a holder forming an insert – 20 and 22, respectively.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Armbruster and Gruber to incorporate Boucherie whereby  an injection molding device comprising a middle mold part arranged between a first and second outer mold part arranged to be linearly movable with respect to the middle mold part which is turnable about a rotation axis, as disclosed by Armbruster and which comprises at least one side face which comprises at least one first cavity suitable to temporarily receive an external first component from outside the middle mold part at an angle of 90° with respect to the side faces under production, as taught by Gruber, to also provide that the at least one first cavity would at least be partially arranged between a first side plate and a second side plate of a cavity module, as taught by Boucherie.  
One would be motivated to include this feature of Boucherie because these cavity plates can be used and expanded to include any desired number of molding components by just adding more sets of cavity plates into the inserts or modules on the molding faces for the center mold block (paragraph [0035]). 

Regarding Claim 10, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 1 and Armbruster further discloses that the injection molding device further comprises a handling system that is interconnected to the injection mold by which the first component is inserted into and/or removed from the first cavity (paragraph [0013] l. 157-158 the first parts A and. B removed by means of a handling system).

Regarding Claim 12, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 10 and Armbruster further discloses that during production the handling system interacts with the side face arranged at an angle of 90° with respect to the side faces under production (paragraph [0014] l. 197-199 grippers can rotate with the central part at a 90° position). 

Regarding Claim 13, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 1 and Armbruster further discloses a first cavity half of a third cavity is arranged adjacent to the first cavity half of the second cavity and which interacts in a closed position of the injection mold with a second cavity half of the third cavity arranged in the second outer mold part, (paragraph [0011] l. 108-113 The first cavity halves A are designed in such a way that, in the closed position, they can be joined at least with the third cavity halves A ' of the first mold half (1st 110 Injection station) cooperate and form at least one first mold cavity (cavity). The second cavity halves B are designed in such a way that, in the closed position, they can be joined at least with the fourth cavity halves B ' of the second mold half (2nd Injection station) cooperate and form at least one second mold cavity (cavity) wherein the third cavity can receive a liquefied second plastic material to form a third component of the multi component injection molded product).

	Regarding Claim 18, Armbruster discloses an injection mold arranged for assembly-line production of a plurality of multi component injection molded products (abstract), comprising: 
	a first outer mold part (Fig. 1  paragraph [0019] first mold half – 3) ; 
	a second outer mold part (Fig. 1 paragraph [0019] second mold half – 4); and
	a middle mold part arranged in a first direction between the first outer mold part and the second outer mold part  (paragraph [0010] ll. 93-94…The middle part and the second mold half are arranged to be linearly displaceable relative to the first mold half in a first direction…), and the middle mold part having at least one first cavity (paragraph [0010] …middle part has four identical core sides (side surfaces) which comprise at least two type of cavity halves A and B), 
wherein one or more of the first outer mold part, the second outer mold part, and the middle mold part are arranged to be linearly movable along a first axis with respect to each other (paragraph [0010]  ll 93-94 middle part and second mold half are arranged to be linearly displaceable relative to the first mold half in a first direction along a linear guide)  
	with respect to each other between open and closed positions of the injection mold (paragraph [0014] l. 174-175…These are linearly displaceable relative to the central part in a longitudinal direction of the injection molding device perpendicular to the axis of rotation of the central part…) (paragraph [0010] l. 98-100…opening and closing device mold half moved twice as far as center par central part between first and second mold half…), 
	wherein the middle mold part is arranged to be turnable about a rotation axis when the injection mold is open (paragraph [0010] l. 90…central part rotatable about an axis…), 
	wherein the middle mold part is arranged to cooperate with one or both of the first outer mold part and the second outer mold part to form at least one second cavity and at least one third cavity when the injection mold is closed (Fig. 3 paragraphs [0011] [0020] first cavity halves – 9 second cavity halves – 10 first side surface – 8 central part – 2 first mold half – 3 third cavity halves – 11) See figure below with reference numerals, 

		
    PNG
    media_image1.png
    570
    711
    media_image1.png
    Greyscale



	wherein during an injection molding operation, the middle mold part is arranged to temporarily receive a component of a first multi component injection molded product from outside the middle mold part when the injection mold is open, 
	the second cavity is arranged to receive a liquefied first plastic material to form a second component of the first multi component injection molded product when the injection mold is closed (paragraph [0012] l. 145-147, l.149-150…After the device has been closed, second parts B are produced by injecting liquid plastic into
the second cavities. During this step, the first parts A, which are still adhering to the central part, are in a parking position in the recesses provided for this purpose in the second mold half. In this position, the first parts A are operatively connected to the second parts B…)
	and the third cavity is arranged to concurrently receive a liquefied second plastic material to form a third component of a second multi component injection molded product when the injection mold is closed (paragraph [0011] first cavity halves A are designed in such a way that , in the closed position, they can be joined at least with the third cavity halves A’ of the first mold half).

	However, while Armbruster discloses at least one side face comprising at least one first cavity suitable to temporarily receive a first component, it does not disclose that this at least one first cavity is suitable to temporarily receive of a first multi component injection molded product from outside the middle mold part when the injection mold is open.
Gruber discloses a method for producing a coated composite component using a clamping unit (Fig 1a clamping unit – 10) with a central cubic turning plate having two opposite mold halves and additional mold halves attached to the sides of the turning plate (Fig.1a paragraph [0031] cubic turning plate – 16 opposite mold halves – 18, 19, 21, 22). In an alternate embodiment two platens – one fixed (12) and one movable (14) – are in a linear arrangement with the central cubic turning plate – rotatable and axially movable (see Figs. 1a – 1e).  In this system, at least one first cavity is suitable to temporarily receive an external first component (Fig. 1b after the plasticizing and injection unit – 28 has docked with the mold …a thermoplastic preform is produced) from outside the middle mold part at an angle of 90° with respect to the side faces under production  (Fig. 1a paragraph [0041] turning plate – 16  is first rotated counterclockwise by 90° in order to move the completed composite part 23’ out of the range of the clamping unit to facilitate removal from the cavity of mold half – 19 [where side faces are under production in mold]), the clamping unit is opened again with removal of the completed composite part (Fig. 1a paragraph [0043] clamping unit – 10 mold halves – 17 and 18 after which the turning plate is further rotated by 90°).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the disclosure of Armbruster to have this first component originate externally from outside the middle mold part, as taught by Gruber.
because when one material is being applied onto cavity surfaces of the mold halves, at the same time, the material for preform components is introduced and curing. In this way, two respective products can be produced with this device in the same cycle (Gruber, paragraph [0055]).
However, neither Armbruster or Gruber disclose that the at least one first cavity is at partially arranged between a first side plate and a second side plate of a cavity module.
Boucherie teaches an injection molding tool with a stationary center mold block and a pair of outer mold blocks with the center mold block having two parallel opposed molding faces joined by two parallel opposed side faces extending perpendicular to the molding faces (Fig. 1 abs paragraph [0026] center mold block – 10 two outer mold blocks – 12, 14... Two opposed peripheral faces of the center block are molding faces – 10a). Each molding face or side face comprises at least one first cavity which is at least partially arranged (Fig. 1 paragraph [0026]  partial cavities are recessed in the cavity plates and the inserts...) between a first side plate and a second side plate(first set of similar cavity plates – 16a, 16b and a second set of similar cavity plates – 18a, 18b ...being rectangular in shape and located sides by side.)  of a cavity module (Fig. 1 paragraph [0026] a holder forming an insert – 20 and 22, respectively.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Armbruster and Gruber to incorporate Boucherie whereby  an injection molding device comprising a middle mold part arranged between a first and second outer mold part arranged to be linearly movable with respect to the middle mold part which is turnable about a rotation axis, as disclosed by Armbruster and which comprises at least one side face which comprises at least one first cavity suitable to temporarily receive an external first component from outside the middle mold part at an angle of 90° with respect to the side faces under production, as taught by Gruber, to also provide that the at least one first cavity would at least be partially arranged between a first side plate and a second side plate of a cavity module, as taught by Boucherie.  
One would be motivated to include this feature of Boucherie because these cavity plates can be used and expanded to include any desired number of molding components by just adding more sets of cavity plates into the inserts or modules on the molding faces for the center mold block (paragraph [0035]). 

	Regarding Claim 19, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 18 and Gruber further discloses that the middle mold part has a plurality of first cavities (Figs 1a, 1b paragraph [0038] mold cavities l…formed between the mold halves 17 and 18 and 19 and 20).

	Regarding Claim 20, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 18 and Armbruster further discloses: 
	a handling system arranged to insert and remove partially and fully formed multi component injection molded products from the middle mold part. (paragraph [0014] l. 197-199 grippers can rotate with the central part at a 90° position).

2.	Claims 2-9, 11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armbruster (CH 705 721 A2), Gruber (US 2009/0243148) and Boucherie (US 2011/0117233) known as Boucherie '233 as applied to Claim 1 above, and further in view of Boucherie (US 2001/0033875) known as Boucherie '875.
Regarding Claim 2, the combination of Armbruster, Gruber and Boucherie ‘233 disclose all the limitations of Claim 1 however do not disclose a cavity module.
Boucherie ‘875 discloses a tool for injection molding of toothbrushes which comprises two mold parts which can be moved relative  to each other and together constitute four groups of parallel mould cavities (abstract) and further comprises a carrier arm which is rotatable around an axis (paragraph [0005]). One of the mold parts comprises a recess for each group of mold cavities with a cavity module (mold insert) being insertable into the recess (Fig. 1 paragraphs [0005] [0012] mold inserts – 24 mold cavities – 12, 14, 16, 16) with at least one first cavity is at least partially arranged between a first side plate and a second side plate of a cavity module (Fig. 1 paragraph [0010] section – 22 formed in a mold insert – 24 matingly inserted into recess – 26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Armbruster, Gruber and Boucherie ‘233 to provide a cavity module with a first and second side plate where a first cavity is at least partially arranged between as disclosed by Boucherie ‘875. 
One with ordinary skill in the art would be motivated to include this feature because this makes it possible to arrange many mold cavities in a space-saving way (paragraph [0006]).

Regarding Claim 3,  the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 2 and Boucherie ‘875 further discloses that the injection molding device further comprises that at least one cavity module is arranged to be at least partially separable from the middle mold part (paragraph [0002] after injection of the first plastics component the mold inserts with the molded blanks adhering thereto are lifted from the mold cavities and placed in the mold cavities of the other pair of groups, for injection of the second plastics component).

Regarding Claim 4, the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 3 and Boucherie ‘875 further discloses that the injection molding device further comprises that the middle mold part comprises at least one recess that can receive the at least one cavity module during production (paragraph [0005] mold insert being insertable into the recess).

Regarding Claim 5, the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 4 and Boucherie ’875 further discloses that during production a number of the cavity modules are arranged outside of the middle mold part (paragraph [0002] After injection of the first plastics component the mold inserts with the molded blanks adhering thereto are lifted from the mold cavities and placed in the mold cavities of the other pair of groups, for injection of the second plastics component).

Regarding Claim 6, the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 5 and Boucherie ’875 further discloses the number of cavity modules is higher than the number of recesses in the middle mold part (paragraph [0014] During molding the next set of base bodies in the mold cavities…are provided with the second one [set of base bodies] of the plastics component by means of injection molding).

Regarding Claim 7, the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 3 and Armbruster further discloses that a first cavity half of the second cavity is at least partially arranged in the side plate of the cavity module and in a closed position communicates with the first cavity (paragraph [0011] The second cavity halves B are designed in such a way that, in the closed position, they can be joined at least with the fourth cavity halves B 'of the second mold half (2nd Injection station) cooperate and form at least one second mold cavity (cavity)).

Regarding Claim 8, the combination of Armbruster, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 2 and while Boucherie ‘875 further discloses that at least one side plate of the cavity module is interconnected to the middle mold part (paragraph [0010] (Fig. 1 paragraph [0010] section – 22 formed in a mold insert – 24 matingly inserted into recess – 26) and Armbruster discloses, that in the mold cavity, the second side plate is arranged to be movable with respect to the first side plate between an open and a closed position (paragraph [0015] l. 217-222 opening and closing: transporting the first parts into the area of a second parting plane of the injection molding device, the first parts adhering to the first cavity halves being transported together with them into the second parting plane; the first parts being positioned in the area of the second parting plane in the recesses provided for this purpose in a second mold half).

Regarding Claim 9, the combination of Armbruster, Gruber, Boucherie ‘233 and Boucherie ‘875 disclose all the limitations of Claim 8 and Armbruster further discloses that the second side plate is arranged to be rotatable about a hinge axis and/or arranged in a translational manner with respect to the first side plate of the related cavity module (paragraph [0006] l. 52-57 discloses a background reference WO2010 / 128072 which discloses a device for producing hinge fasteners made of plastic. The device has a prismatic central block, which is rotatable about an axis of rotation and which is arranged between a first and a second mold plate and can be moved in a first direction relative to this).

Regarding Claim 11, the combination of Armbruster, Gruber and Boucherie ‘233 disclose all the Claim 10 and while Armbruster discloses a first cavity in a closed position in communication with a first cavity half of a second cavity (paragraph [0010]), it does not disclose a cavity module.
Boucherie ‘875 discloses a cavity module with a first cavity wherein a handling system comprises means to open and/or close it (paragraph [0014] when the tool is open, the mold inserts – 24 are lifted carrier arm – 30 mold inserts – 24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster such that  this handling system could equally be used to open and close a cavity module (insert). because when the tool is open, the mold inserts – 24 are lifted and the parts are removed and the next set of parts that are simultaneously molded are lifted, turned about by rotation and placed in the mold cavities of the next inserts (paragraph [0014]). 

Regarding Claim 14, the combination of Armbruster, Gruber and Boucherie ‘233 disclose all the Claim 13 and while Armbruster discloses that the third cavity is at least partially integrated into at least partially integrated parts (paragraph [0011] l. 108-113 The first cavity halves A are designed in such a way that, in the closed position, they can be joined at least with the third cavity halves A 'of the first mold half (1st 110 Injection station) cooperate and form at least one first mold cavity (cavity), and are integrated into the cavities and/or the side face of the middle mold part  (paragraph [0012] l. 143-143 are in a parking position in the recesses provided for this purpose in the second mold half while adhering to the central part), it does not disclose a cavity module.
Boucherie ‘875 discloses a cavity module whereby one of the mold parts comprises a recess for each group of mold cavities with a cavity module (mold insert) being insertable into the recess (Fig. 1 paragraphs [0005] [0012] mold inserts – 24 mold cavities – 12, 14, 16, 16). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Armbruster, Gruber and Boucherie ‘233 to incorporate the disclosure of Boucherie ‘875 whereby an injection molding device with a third cavity integrated into the cavities of the middle mold part (central part) would also add the cavity module of Boucherie ‘875 which is arranged (inserted) into the middle mold part. 
One with ordinary skill in the art would be motivated to do this because mold cavities of one of the groups components are arranged so as to be in alignment with those of the other one of the of components (paragraph [0011]). 

3.	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Armbruster (CH 705 721 A2), Gruber (US 2009/0243148) and Boucherie (US 2011/0117233) as applied to Claim 1 above, and further in view of Ebner (US 2010/0117440).
Regarding Claim 15, the combination of Armbruster, Gruber and Boucherie disclose all the limitations of Claim 1 but are silent as to the mold part comprising cutting means.
Ebner teaches an injection molding machine that manufactures brushes formed in cavity modules  (Fig. 1 paragraph [0036] cartridges – 9 are inserted and project into mold cavities – 21) and whereby the first and/or the second outer mold part comprises cutting means to trim the first component (Fig. 1 paragraph [0034] [0036] prior to entering the injection molding machine; at a processing station – 12c, the ends of the profiled bristle field (first component bristle bundles – 7) are cut to the same length. Moreover, the Examiner is interpreting the cutting means of the instant application to a blade as discerned in Figure 1 reference number – 29 (paragraph [0015] Claim 15) and Ebner also teaches a blade cutting means- See Figure 1 paragraph [0034] processing station – 12c). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Armbruster to incorporate the disclosure of Ebner whereby an injection molding device with first, second and middle mold parts with cavities for forming multiple components of a molded product would also provide a cutting means to trim the first component. One with ordinary skill in the art would be motivated because in the case of manufacturing brushes the bristles can be cut to a uniform length (paragraph [0018]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712